Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cymerman (US Pat. No. 9515442).
Referring to claim 1, Cymerman discloses an adaptor, comprising a plug (plug 40E, fig. 1) for being inserted into an electronic device interface (interface 40A, fig. 1), and an interface for inserting an insertion end of an external device (external connection for 40A, fig. 1); 
the adaptor comprising a conductive terminal group (conductive terminal group, fig. 4) and an electronic component, the conductive terminal group comprising at least two conductive terminals (terminals 13, fig. 5), and the electronic component being connected to the at least two conductive terminals respectively (terminals 13, fig. 6). 

As to claim 2, Cymerman discloses the adaptor according to claim 1, wherein the plug is a Type-C plug (type C plug, col. 1, line 31), the interface is an USB interface (USB 2.0, col. 1. Line 30), two ends of the electronic component are respectively disposed on the at least two conductive terminals (terminals 13, fig. 5), and the at least two conductive terminals are respectively the conductive terminal for detection signal communication and the conductive terminal for ground signal communication (ground wire pins, col. 4, line 6).

As to claim 3, Cymerman discloses adaptor according to claim 1, wherein the plug is a Type-C plug, the interface is a USB interface, when the conductive terminal group comprises a structure of 5PIN to 4PIN terminal layout, the Type-C plug is 5PIN, and the USB interface is 4PIN, which the 5PIN at the Type-C plug is respectively A1(B1), A5(B5), A6(B6), A7(B7) and A9(B9) (USB DEVICE MATE 5 PIN, FIG. 11), the 4PIN at the USB interface is respectively USB(1), USB(2), USB(3), USB(4) or USB(5); A1(B1) is connected to USB(4) or USB(5), A7(B7) (ADAPTER MATE 4 PIN, FIG. 11) is connected to USB(2), A6(B6) is connected to USB(3), A9(B9) is connected to USB(1), and an end of the conductive terminal where A5(B5) is disposed, away from the Type-C plug, is nonconductive, the electronic component is electrically connected to the conductive terminal where A1(B1) is disposed and the conductive terminal where A5(B5) is disposed (connection shown in fig. 11). 

As to claim 4, Cymerman discloses adaptor according to claim 1, wherein the plug is the Type-C plug, the interface is the USB interface, when the conductive terminal group comprises a structure of 10PIN (10 pins in USB 20, fig. 13) to 9PIN terminal layout (9 pins 40G, fig. 13), the Type-C plug is 10PIN, the USB interface is 9PIN, which the IOPIN at the Type-C plug is respectively B1(A1), B10(A10), Bl1(A11), B12(A12), A2(B2), A3(B3), A4(B4), A5(B5), A6(B6) and A7(B7), the 9PIN at the USB interface is respectively USB(1), USB(2), USB(3), USB(4), USB(5), USB(6), USB(7), USB(8) and USB(9); B1(A1) is connected to USB(4), B10(A10) is connected to USB(5), Bl1(A11) is connected to USB(6), A2(B2) is connected to USB(9), A3(B3) is connected to USB(8), A4(B4) is connected to USB(1), A6(B6) is connected to USB(3), A7(B7)is connected to USB(2), B12(A12) is connected to A5(B5), and the electronic component is electrically connected to B12(A12) and A5(B5) (terminal group shown in fig. 13).
As to claim 5, Cymerman discloses adaptor according to claim 4, wherein the conductive terminal where A5(B5) is disposed defines a first protrusion at an end thereof, away from the Type-C plug and toward a direction of the conductive terminal where B12(A12) is disposed, the first protrusion is in contact with one end of the conductive terminal where B12(A12) is disposed, away from the Type-C plug; and the electronic component is disposed at the end of the conductive terminal where the B 12(A12) is disposed, away from the Type-C plug (conductive terminals shown in fig. 12).

As to claim 6, Cymerman discloses adaptor according to claim 1, wherein the electronic component is an identification resistance or a control chip or a semiconductor encapsulation module (control cable configuration compatibility, col. 5, line  43 - 44).  

As to claim 7, Cymerman discloses adaptor according to claim 1, wherein the plug and the interface are connected in an integrated way, one end of the at least two conductive terminals is arranged at the interface, the other end is arranged at the plug (connections in fig. 1).  

As to claim 8, Cymerman discloses adaptor according to claim 1, wherein the adaptor comprises no PCB board (no PCB in fig. 4).  

As to claim 9, Cymerman discloses adaptor according to claim 1, wherein the length of the interface is in the range of 10-16mm (FIG. 1, the adapter 40E in this representation is that of a USB 2.0 A plug and the adapter 40A is that of a Micro USB 2.0 B plug.).  

As to claim 10, Cymerman discloses adaptor according to claim 1, wherein the total length of the adaptor is in the range of 18-24mm (FIG. 1, the adapter 40E in this representation is that of a USB 2.0 A plug and the adapter 40A is that of a Micro USB 2.0 B plug). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang (US Pat. No. 9715472) discloses a USB type C connector module. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184